                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

TRACEY SMITH,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )      CIVIL NO. 18-cv-1359-CJP 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
       Defendant.                                )

                            MEMORANDUM AND ORDER

PROUD, Magistrate Judge:

       Before the Court is the parties’ Joint Motion for Remand for Further

Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g). (Doc. 24).

       The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as

opposed to a sentence six remand) depends upon a finding of error, and is itself a

final, appealable order.       See, Melkonyan v. Sullivan, 501 U.S. 89 (1991);

Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan,

195 F.3d 975, 978 (7th Cir. 1999).          Upon a sentence four remand, judgment

should be entered in favor of plaintiff.     Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

       The parties agree that, upon remand, “the ALJ will: (1) re-evaluate the

record medical opinions; (2) re-evaluate the claimants’ subjective statements


1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 12.


                                             1
under SSR 16-3p; and (3) obtain additional vocational evidence if warranted.”

      Plaintiff applied for disability benefits in January 2014. (Tr. 18). While

recognizing that the agency has a full docket, the Court urges the Commissioner

to expedite this case on remand.

      For good cause shown, the parties’ Joint Motion for Remand (Doc. 24) is

GRANTED.

      The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to

sentence four of 42 U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATED: December 19, 2018.




                                       s/ Clifford J Proud
                                       CLIFFORD J. PROUD
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
